DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Almeida US Patent Application Publication US  2020/0169144 A1, Published May 28 2020.
Regarding claim 1, Almeida discloses an auxiliary battery pack (120) for powering an electric motor for starting an internal combustion engine in which the electric motor is within range of a 6 volt to 48 volt operating system (see claims IV and XVII), said auxiliary battery pack comprising: a battery pack housing (see figures); at least one lithium-based rechargeable cell (claim V) within said housing; associated means for receiving a radio transmitted signal (para. [0040]); associated means for turning the rechargeable cell ON or OFF (smartphone (160)) para [0040]); and battery connections (142,150) for connecting said auxiliary battery pack to a battery (110) in a 6 volt to 48 volt operating system.(see abstract, figure 6) 
Regarding claims 2 and 3, Almeida discloses the auxiliary battery pack comprising remote means (smartphone 160) for turning the battery pack on or off remotely. (abstract)
Regarding claim 4, Almeida discloses said remote means is wireless communication methods including but not limited to Bluetooth and Wi-Fi, a smartphone application. Para [0040] and (abstract)
Regarding claim 5, it is inherent in both Android and IOS that a Bluetooth indicator symbol is turned on when Bluetooth is connected. 
Regarding claims 6 and 7 wherein said battery connections are permanent with ring terminals (142,150) connectors. (See figure 6)
Regarding claim 8. Almeida discloses an auxiliary battery pack for powering an electric motor for starting an internal combustion engine in which the electric motor is in a 6 volt to 48 volt operating system (see claim XVII), said auxiliary battery pack comprising: a battery pack housing (see figures); at least one lithium-based rechargeable cell within said housing (See para [0036],  claim V); associated 
Regarding claim 9, it is inherent in both Android and IOS that a Bluetooth indicator symbol is turned on status bar when Bluetooth is connected. 
Regarding claims 10 and 11 wherein said battery connections are permanent with ring terminals (142,150) connectors. (See figure 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          


/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747